        Case 5:18-cv-00043-TJM-ML Document 36 Filed 02/21/20 Page 1 of 1




                                                                                                                 Jeffrey D. Casey
                                                                                                            Phone: (585) 454-0741
                                                                                                             Fax: (585) 231-1937
                                                                                                       jcasey@wardgreenberg.com
VIA CM/ECF

February 21, 2020

Hon. Thomas J. McAvoy
U.S. Courthouse and Federal Building
15 Henry Street
Binghamton, New York 13901

Re:    Noakes v. Syracuse University
       CIV 5:18-cv-00043-TJM-ML
       Letter Request for Court Conference

Dear Judge McAvoy:

We represent the defendant in the above action. I write on behalf of both parties to respectfully request
a conference call with the Court regarding logistics and closing this case as there are some issues that
the parties wish to bring to the Court’s attention, and on which we would greatly appreciate the Your
Honor’s guidance. I have conferred with plaintiff’s counsel and he and I are both generally available
Monday February 24 and Friday February 28 for a conference call. If those dates are not good, we can
make ourselves available at a date and time that is convenient for the Court.

The parties thank the Court for its attention to this request.

Respectfully,

/s Jeffrey D. Casey

Jeffrey D. Casey (Bar No. 520896)

JDC

Joshua A. Engel, Esq. (Via CM/ECF)
Catherine Josh, Esq. (Via CM/ECF)




                            1800 BAUSCH & LOMB PLACE | ROCHESTER NY 14604 | T. 585 454 0700 | F. 585 423 5910 | WARDGREENBERG.COM
